  8:04-cr-00436-JFB-MDN Doc # 112 Filed: 04/23/20 Page 1 of 2 - Page ID # 392



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                   8:04CR436

       vs.
                                                     ORDER ON APPEARANCE FOR
CLINTON L. MCGHEE,                                 SUPERVISED RELEASE VIOLATION

                     Defendant.


       The defendant appeared before the Court on April 23, 2020 regarding Amended
Petition for Offender Under Supervision [107].        James M. Davis represented the
defendant. Matt E. Lierman represented the government. The defendant was advised of
the alleged violation(s) of supervised release, right to retain or appointment of counsel,
and any right to a preliminary hearing in accordance with Federal Rule of Criminal
Procedure 32.1(a)(3).
       The government made an oral motion to dismiss Petition for Offender Under
Supervision [97]. The government’s oral motion to dismiss Petition for Offender Under
Supervision [97] is granted without objection.
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before Senior U.S. District Judge Joseph F. Bataillon in Courtroom No. 3, Roman
L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:30 a.m. on
June 9, 2020.
       The government moved for detention based upon risk of flight and danger. The
defendant freely, knowingly, intelligently, and voluntarily waived the right to a detention
hearing. The court finds that the defendant failed to meet his/her burden to establish by
clear and convincing evidence that he/she will not flee or pose a danger to any other
person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The
  8:04-cr-00436-JFB-MDN Doc # 112 Filed: 04/23/20 Page 2 of 2 - Page ID # 393




government’s motion for detention is granted as to risk of flight and danger and the
defendant shall be detained until further order of the Court.
       The defendant shall be committed to the custody of the Attorney General or
designated representative for confinement in a correctional facility and shall be afforded
a reasonable opportunity for private consultation with defense counsel. Upon order of a
United States court or upon request of an attorney for the government, the person in
charge of the corrections facility shall deliver the defendant to the United States Marshal
for an appearance in connection with a court proceeding.


       IT IS SO ORDERED.


       Dated this 23rd day of April, 2020.

                                                 BY THE COURT:

                                                 s/ Michael D. Nelson
                                                 United States Magistrate Judge




                                             2
